Citation Nr: 1707598	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to August 22, 2015, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from August 1964 to December 1964, and on active duty from June 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In addition to the issues listed on the title page, the Veteran also perfected an appeal as to the issue of entitlement to service connection for coronary artery disease.  In a June 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for that disability.  As the June 2011 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In a February 2016 rating decision, the Veteran's rating for PTSD was increased to 50 percent, effective August 22, 2015.  However, as higher ratings for PTSD are available throughout the appeal period, and because he is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's PTSD to reflect the February 2016 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From August 18, 2006, to the present, the Veteran's PTSD was manifested, at its worst, by occupational and social impairment with reduced reliability and productivity due to such symptoms as the following: depression, flattened effect, and decreased mood, with low motivation; intrusive thoughts and recollections; excessive worrying, paranoia, and anxiety with panic attacks; sleep disturbances, including nightmares; exposure distress with physiologic reactions; avoidance behavior; detachment and emotional numbing; a sense of foreshortened future; hypervigilance, hyperarousal, and an exaggerated startle response; problems with concentration; and anger, irritability, and argumentative behavior.  The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood; or total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent disability rating, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With regard to the claim decided herein, VA's duty to notify was accomplished in a February 2007 letter.  Moreover, the Veteran's appeal pertains to his disagreement with the initial rating assigned.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations in May 2007, July 2010, and August 2015 that address the nature and severity of his PTSD.  Moreover, lay statements in support of his claim are of record.

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for PTSD was established in the October 2007 rating decision on appeal.  At that time, the AOJ assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 18, 2006, the day the Veteran's claim was received.  Thereafter, in a February 2016 rating decision, the AOJ increased his disability rating to 50 percent, effective August 22, 2015.

PTSD is evaluated under a general rating formula for mental disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The pertinent evidence of record consists of VA examinations conducted in May 2007, July 2010, and August 2015, VA treatment records, and lay statements from the Veteran, his spouse, and his cousin-in-law.

In an August 2006 VA treatment record, the Veteran reported increasing psychiatric symptomatology and marital discord following his retirement.  Symptoms included intrusive thoughts, nightmares, exposure distress with physiologic reactions, avoidance of thoughts and feelings related to his traumatic in-service experiences, anhedonia, detachment and emotional numbing, a sense of fore-shortened future, sleep difficulty, problems with concentration, and hypervigilance.  He denied a history of suicide, violence, or hallucinations.  His judgment was appropriate, and he was insightful.

An October 2006 VA treatment record noted the Veteran's report of sleep difficulties, including only two to three hours of uninterrupted sleep and frequent nightmares of his traumatic in-service experiences.  He also reported being argumentative, irritable, and easily angered.  Upon examination, he was alert, oriented, cooperative, and pleasant.  There was no evidence of psychosis, suicidal or homicidal thoughts, or acute distress. His mood was nervous with low, decreased energy and motivation.  His affect was full and reactive, and he displayed a full fund of knowledge, concentration, and abstraction.  Later that same month, another VA treatment record noted the Veteran's complaints of worrying and jumping to conclusions.  He reported being afraid of fireworks and planes overhead, being edgy and nervous, fatigued, and forgetful.  He said he did not like to go out.  His symptoms reportedly worsened since his retirement because he had more time to think about his traumatic in-service experiences.  Mental status examination revealed normal speech rate and rhythm; six out of ten mood; and his affect was restricted, guarded, anxious, and appropriate.  He reported suicidal ideation, but denied homicidal ideation.  He denied delusions and hallucinations; his thought content was coherent, focused, and organized; his attention and concentration was intact; he was alert; and his judgment was intact.  He was assigned a GAF score of 55.

In an October 2006 statement, the Veteran indicated that he was experiencing continuous nightmares of his experiences in Vietnam, and that he was "stressed out" every day.  He indicated that he would not leave the house sometimes, that he was always on guard, and that he was distrustful of others.  In another October 2006 statement, he reported thinking about his wartime experiences, increasing nightmares, mood swings, and anxiety.

In an October 2006 statement, the Veteran's spouse indicated that he suffered from extreme anxiety, restlessness, and fatigue.  She reported that he had problems with sleep, including violent nightmares; that he was constantly on edge; that he was indecisive; and that he withdrew from family and friends.  She stated that he had frequently periods of outbursts at the news, but that he did not discuss his own military experiences.  She reported that he would "patrol" their house at night, and that he was easily startled.

In an October 2006 statement, the Veteran's cousin-in-law indicated that he was isolative and avoided certain groups.  He stated that the Veteran experienced mood swings, nightmares, sleepless nights, and "semi-violent actions" during which he would blow up for no apparent reason.

A November 2006 VA treatment record noted that the Veteran presented on time, well groomed, and cooperative with a flattened affect.  His depression and anxiety were rated as a six out of ten, his irritability and anger was rated as an eight out of ten, his hyperarousal was rated as a seven out of ten, and his sleep was rated as an eight out of ten.  He reported disturbing, realistic nightmares related to his traumatic in-service experiences.  In December 2006, the Veteran reported anger and irritability, as well as familial and social tensions.

A February 2007 VA treatment record noted improvement in sleep with medication, including a decreased frequency and intensity of nightmares.  Upon examination, he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  Later that month, the Veteran reported increased hyperarousal, agitation, anxiety, concern for his family, depression, a sense of unreality, and recollections of his in-service experiences, as a result of the deaths of three close acquaintances.

In April 2007, the Veteran reported stable depression, continuation of preservative memories and nightmares, poor sleep, and continuing anxiety.  He also expressed concern over his anger.  Additionally, panic and avoidance problems were reported.  Later that same month, the Veteran reported hypervigilance.  In May 2007, he reported problems with anxiety and impulsive anger.

In May 2007, the Veteran underwent a VA examination.  The examiner noted a diagnosis of PTSD in September 2006.  The examiner noted that he was married twice, that his relationship with his children was "okay," and that the relationship with his wife "had its ups and downs."  His social relationships were listed as okay, and he did not have many activities or leisurely pursuits.  The examiner noted that he was a retired machinist with no significant psychosocial functional difficulties.  Upon examination, there was no impairment of thought processes or communication; no delusions or hallucinations; he displayed appropriate eye contact; and he denied suicidal or homicidal thoughts.  The Veteran's ability to maintain personal hygiene and other basic activities of daily living were within normal limits; he was oriented to person, place, and time; he expressed problems remembering names; he denied any obsessive or ritualistic behaviors; and the rate and flow of his speech was normal.  He denied any problems with panic attacks, but stated that he was depressed.  He denied any impaired impulse control.  Concerning any sleep impairment, the examiner noted no significant problems, but that he reported dreams.  The Veteran was diagnosed with PTSD, and was assigned a GAF score of 68.  The examiner noted that his overall quality of life was "okay," and that he was trying to make improvements as necessary.

In July 2007, the Veteran reported fear, anxiety, and stable depression.  He indicated that his marital issues had stabilized.  In August 2007, he reported a reduction in memories of his in-service experiences, a stable mood, and lessened panic attacks.  He continued to avoid places associated with his in-service experiences.  In September 2007, he reported a maintained improvement with sleep, including decreased nightmares.  Upon examination, he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  Later that same month, he reported problems with agitation, anger, anxiety, social isolation, and paranoia due, in part, to the news coverage of the Iraq War.  He also experienced memories of his in-service experiences.  In December 2007, the Veteran reported problems with dysthymia; isolation and avoidance; perseverative memories; hyperarousal; anxiety; and irritability.

In his December 2007 notice of disagreement, the Veteran reported problems with panic attacks for years.  He stated that he barely left his house following his retirement, and that he was on constant surveillance.  He stated that, the prior week, someone knocked on his door, and he hid next to his dresser with his pistol drawn.  He reported daily panic attacks that would cause him to gag or vomit when he thought of leaving the house.  He stated that he was much more combative with people, and he expressed fear that his wife could possible leave him.  He also reported consistent nightmares and an altered sleep pattern.

In February 2008, the Veteran reported a stable mood, some anxiety, and hyperarousal behavior.  In April 2008, he reported symptoms of avoidance; perseverative memories, fear, and anger.  In June 2008, he reported continued anxiety due to violence in the news.  He reported enjoyment of summer activities with family.  A July 2008 VA treatment record assigned a GAF score of 57.  An October 2008 VA treatment record noted that the Veteran was neatly groomed and dressed, cooperative, communicative, coherent, and logical; and that his symptoms were stable.  He reported problems with agitation, anxiety, anger, and paranoia.

A January 2009 VA treatment record noted that he had maintained improvement in sleep and nightmares due to his medication.  Upon examination, he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  In March 2009, he reported having little interest or pleasure in doing things, as well as feeling down, depressed, or hopeless for several days.  Later that same month, he was assigned a GAF score of 57.  In April 2009, his mood was listed as a five out of ten, his affect was moderate, and his dysthymia was listed as a four out of ten; otherwise, his PTSD symptoms were stable.  In July 2009, the Veteran reported that all was well in general, but that his isolation was leading to boredom.

A January 2010 VA treatment record noted that the Veteran's mood was euthymic, his anxiety was a four out of ten, and his PTSD symptoms were stable.  He denied any suicidal or homicidal ideation or intent.  The treatment provider noted a distrust of authority.  He reported a good relationship with his children and wife.  He described sadness and anxiety following the death of his cousin.  In May 2010, he reported that all in his life was stable and positive.  Later that same month, his presentation and condition had remained unchanged, and he was in no acute distress.  Upon examination, he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  He reported some intrusive symptoms.  He was assigned a GAF score of 70.

In July 2010, the Veteran underwent another VA examination.  He stated that his symptoms worsened following his retirement due to the lack of structure and an inability to keep busy.  He stated that he got along with his children, but that he did not see them much.  With regard to social relationships, activities, and leisurely pursuits, the Veteran stated that he just got by, and that his symptoms worsened due to the recent loss of a few friends.  He denied any substance abuse, assaultiveness, or suicide attempts.  There was no impairment of thought processes or communication; no delusions or hallucinations, although his wife would tell him that he was crazy; he displayed appropriate eye contact, interaction, and behavior; he denied suicidal or homicidal thoughts.  His ability to maintain personal hygiene and other basic activities of daily living were within normal limits, except that he lacked structure since retiring; he was oriented to person, place, and time; he denied any memory loss or impairment; he denied any obsessive or ritualistic behaviors, except for worrying about his physical health; and the rate and flow of his speech was normal.  He reported problems with occasionally depressed mood and worsening anxiety due to his medical problems and the death of his friends.  He denied any impaired impulse control.  Concerning any sleep impairment, the examiner noted difficulty due to dreams.  The Veteran was diagnosed with PTSD, and he was assigned a GAF score of 70 with emotional support, and a GAF score of 60 without emotional support.  The examiner noted that he was better when he received treatment, and worse when he did not, as was the current situation.

In November 2010, the Veteran reported stable symptoms, but that he experienced great agitation over recent murders and suicide in his neighborhood.

In February 2011, the Veteran was in stable condition with no acute distress.  Upon examination, he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  A June 2011 VA treatment record noted similar findings.  He was assigned a GAF score of 69. 

In a November 2011 statement, the Veteran stated that he was still experiencing sleeping problems.  He also reported problems getting along with and being around others.

In January 2012, he was in no acute distress; and he was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  An October 2012 VA treatment record noted that the Veteran was psychiatrically stable with no particular complaints or need for outpatient counseling.  He was assigned a GAF score of 69.

In February 2013, the Veteran was alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation.  The treatment provider noted chronic manageable PTSD symptoms with occasional nightmares and intrusive thoughts, but no panic attacks or flashbacks.  He was assigned a GAF score of 69.  Similar results were noted in June 2013, November 2013, May 2014, and October 2014.

In November 2014, the Veteran was seen for a VA psychiatric consultation.  The Veteran reported problems with nightmares and intrusive thoughts since his return from Vietnam, but indicated that his symptoms worsened approximately ten years prior prompting him to seek treatment in 2006.  He reported a current stressor in the form of his wife's cancer diagnosis.  He stated that he was taking medication regularly which helped with sleep, nightmares, and anxiety.  He denied any suicidal or homicidal ideation, as well as auditory or visual hallucinations.  Upon examination, he was neatly groomed, and he was friendly and cooperative.  There were no motor abnormalities, his speech was normal, and his mood was "pretty good" with an affect that was somewhat constricted but appropriate.  His thought process was logical, linear, and goal-directed.  His cognition was grossly intact, he was alert and oriented, and his insight and judgment were fair.

A February 2015 VA treatment record noted that the Veteran was doing well since his last appointment in terms of mood and anxiety, and that he was handling things fairly well.  His mood was "OK" with an affect that was only mildly constricted, appropriate, and congruent to his mood.  His thought process was logical, linear, and goal-directed.  He denied suicidal or homicidal ideation.  His cognition was grossly intact, he was alert and oriented, and his insight and judgment were fair.  In May 2015 and August 2015, the Veteran reported that his condition had remained unchanged since his last appointment in terms of mood and anxiety.  Mental status examination revealed similar results to February 2015.

In August 2015, the Veteran underwent another VA examination.  The examiner noted the diagnosis of PTSD, and indicated that the disability resulted in occupational and social impairment with reduced reliability and productivity.  With regard to his social and familial history, the Veteran reported that his relationship with his children could be better and that he did not see them enough.  He stated that he spent his time taking care of his lawn, and that he did not really socialize, including with his neighbors.  He reported problems with nightmares related to his military service; hypervigilance, including having a security system on all his windows; that he was overprotective; and that he did not feel safe outside of his home.  With regard to his relationship with his wife, the Veteran stated that it was "kind of rough," especially after she had been diagnosed with cancer.  He indicated that they did not do anything together, even before she was diagnosed.  He denied any hobbies, except talking to a cousin once in a while.

With regard to his current symptoms, the Veteran reported nightmares two to three times a week, and only six hours worth of sleep.  He reported waking up in the middle of the night due to his dreams.  He reported problems being around people of Asian descent and having to use ear plugs on the Fourth of July.  He reported a very isolative life.

Concerning the PTSD diagnostic criteria, the examiner noted recurrent distressing dreams; intense or prolonged psychological distress; and marked physiological reactions to internal or external cues related to his traumatic in-service experiences.  He avoided or tried to avoid distressing memories, thoughts, or feelings; and avoided external reminders of his traumatic in-service experiences.  He experiences persistent and exaggerated negative belief or expectations about himself, others, and/or the world; he had a markedly diminished interest or participation in significant activities; and feeling of detachment or estrangement from others.  He displayed irritable behavior and angry outbursts, either verbal or physical, towards others; hypervigilance; exaggerated startle response; and sleep disturbances.  These symptoms were found to cause a clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Other symptoms included anxiety; suspiciousness; panic attacks that occurred weekly or more often; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and an inability to establish and maintain effective relationships.  The examiner stated that, based upon a review of the Veteran's claims file, the Veteran's symptoms and level of functioning appeared to be similar to the level during the July 2010 VA examination.

A February 2016 VA treatment record noted that his condition had remained unchanged since his August 2015 appointment in terms of mood and anxiety.  Similarly, his mental status examination was similar to the August 2015 results.

A February 2016 letter from the Veteran's treating psychiatrist stated that he had always been consistent in his statements over the course of his treatment, and that he was a credible historian.  The psychiatrist  stated that Veteran met the diagnostic criteria for PTSD, and that, despite his regular compliance with treatments and interventions, the severity of his symptoms and his level of functioning remained at a level consistent with the July 2010 VA examination results.

After a careful review of all the medical evidence of record pertinent to the applicable time period at issue in this case, as well as the lay statements of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the most persuasive evidence regarding the overall severity of his social and occupational impairment due to his service-connected PTSD supports the award of a 50 percent rating since August 18, 2006, the date the Veteran's claim for service connection was received.

Although not dispositive, the Board notes that the Veteran's GAF scores have ranged from 55 to 70.  As noted above, in October 2006, July 2008, January 2009, and July 2010, he was assigned GAF scores of 55, 57, 57, and 60, respectively, and these scores support a 50 percent rating.  As noted above, a GAF score of 51 through 60 indicates moderate impairment in social and occupational functioning.  Moreover, both the August 2015 VA examiner and the Veteran's VA treatment provider in February 2016 indicated that the severity of his symptoms was consistent with the July 2010 VA examination report that assigned a GAF score of 60.  Significantly, the Board notes that the AOJ based its decision to award a 50 percent disability rating on the August 2015 VA examination report.
 
Overall, the Board finds that, since August 18, 2006, the Veteran's PTSD was manifested by symptoms such as the following: depression, flattened effect, and decreased mood, with low motivation; intrusive thoughts and recollections; excessive worrying, paranoia, and anxiety with panic attacks; sleep disturbances, including nightmares; exposure distress with physiologic reactions; avoidance behavior; detachment and emotional numbing; a sense of foreshortened future; hypervigilance, hyperarousal, and an exaggerated startle response; problems with concentration; and anger, irritability, and argumentative behavior.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with reduced reliability and productivity.

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood; or total occupational and social impairment to warrant a rating in excess of 50 percent at any time during the appeal period.  With regard to the criteria for a 70 percent rating, aside from one report of a history of suicidal ideation in October 2006, the Veteran has consistently denied both suicidal and homicidal ideation.  Moreover, despite his hypervigilance and being on guard, there is nothing in the record which indicates that these symptoms were of such a severity so as to interfere with routine or daily activities.  See, e.g., May 2007 VA Examination Report; July 2010 VA Examination Report.

Throughout the appeal period, the Veteran was noted to be alert and oriented to person, time, and place, and his speech was always noted to logical and of a normal rate and tone.  Despite his symptoms of depression and panic attacks, the evidence does not suggest that his symptoms interfered with his ability to function independently, appropriately, and effectively; to the contrary, his VA treatment records note that he was cooperative and pleasant.  See e.g., October 2006 VA Treatment Record, February 2008 VA Treatment Record, January 2010 VA Treatment Record, January 2012 VA Treatment Record, November 2014 VA Treatment Record.  

Furthermore, the May 2007 and July 2010 VA examiners both noted that the Veteran was able to perform activities of daily living.  His VA treatment record indicate problems with anger and irritability, and the statement from the Veteran's cousin-in-law described "semi-violent" outbursts.  However, during the May 2007 VA examination, he explicitly denied a history of assaultiveness, and during the May 2007 and July 2010 VA examinations, he denied any problems with impulse control.  Furthermore, while the August 2015 VA examiner noted that he exhibited irritable behavior and angry outbursts, expressed as verbal or physical aggression towards others, later in the report, the examiner noted that, he would blow off steam by using his mouth when he became irritable.  Thus, this evidence suggests that despite his angry outburst, the Veteran was nevertheless able control his impulses and did not engage in periods of violence towards others.  

Finally, the Board notes that, despite troubles with his relationships with his wife and children, the Veteran nevertheless has maintained these relationships, as well as relationships with other extended family and friends.  For example, in May 2007, he described his relationship with his children as "okay," and the examiner determined that his family role functioning and social/interpersonal relationships were within normal limits.  Furthermore, while the August 2015 VA examiner noted that he was unable to establish and maintain effective relationships, during that examination, the Veteran indicated that he was able to maintain a relationship with his children, although it could be better.  Furthermore, despite some problems in his marriage, the Veteran has nevertheless been able to maintain his marriage for over twenty years.  See August 2015 VA Examination.  Finally, he indicated that he was still friends with his extended relative, although he did not see them very often.  

Based on the above, the Board finds that the Veteran's symptoms and occupational and social impairment is not so severe to warrant the assignment of a 70 percent rating for any period pertinent to this appeal.  38 C.F.R. § 4.130.

With regard to the criteria for a 100 percent rating, there is no evidence showing that his PTSD was manifested by such symptoms like spatial disorientation; gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Board notes that he has been able to clearly communicate during each of his VA treatment sessions.  Furthermore, he was able to communicate the relevant information pertinent to his mental health history and provide a detailed summary of his symptoms to VA examiners, VA treatment providers, and in lay statements in connection with is claim.

Furthermore, the record does not suggest that the Veteran suffered from hallucinations, delusions, or that he posed a persistent threat to himself or others.  The evidence is also against a finding that he is unable to perform activities of daily living, that he requires personal monitoring for safety, or is incapable of maintaining personal hygiene.  To the contrary, his VA treatment records note that he is able to independently perform activities of daily living, he was consistently noted to have an appropriate appearance, and all three VA examiners noted that he was able to manage his financial affairs.  See, e.g., May 2007 VA Examination Report, June 2008 VA Treatment Record, July 2010 VA Examination Report.

In addition, total social and/or occupational impairment was not demonstrated because, as noted above, as he was able to maintain a relationship with his wife and his children.  Therefore, a 100 percent disability rating is not warranted for any period pertinent to this appeal.  38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  While he has not demonstrated all of the symptoms associated with the 50 percent rating criteria since August 18, 2006, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.

The collective evidence supports a finding that, from August 18, 2006, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment with reduced reliability and productivity, which is consistent with no more than a 50 percent disability rating.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that his PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not contemplated by the various level of occupational and social impairment discussed by the rating schedule.  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  See also Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for veteran's disability on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.").    Here, however, the Veteran has not alleged, and the record does not otherwise demonstrate, that an unusual or exceptional disability picture exists as a result of the combined effects of his service-connected disabilities, rendering inadequate the schedular criteria.  

The Board accordingly finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD, and that the rating schedule is adequate to evaluate his disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the record fails to indicate that his PTSD renders him unemployable.  In this regard, the Board notes that the Veteran retired in 2006; however, in a January 2012 formal application for a TDIU, the Veteran claimed that he was unemployable as a result of coronary artery disease and chronic obstructive pulmonary disease.  The RO denied entitlement to a TDIU due to service-connected disabilities in August 2013, and the Veteran did not express disagreement with the decision.  Furthermore, the Veteran has not since alleged that his service-connected PTSD renders him unemployable.  As such, the Board finds that Rice is not applicable to the current appeal, and any further discussion of entitlement to a TDIU is not necessary.  Rice, supra.

In summation, after resolving all reasonable doubt in his favor, the Board finds that a 50 percent rating is warranted for the Veteran's PTSD, effective August 18, 2006.  However, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for his service-connected PTSD at any point since August 18, 2006.  In denying any further compensation in excess of 50 percent for his PTSD, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.


ORDER

From August 18, 2006, an initial disability rating of 50 percent, but not higher, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In his December 2007 notice of disagreement, the Veteran stated that he had experienced some level of hearing loss since he was stationed in Vietnam.

In connection with his claim for service connection for bilateral hearing loss, the Veteran underwent a VA examination in August 2010.  He reported his in-service noise exposure in the form of being around aircraft engines, jet noise, explosions, and guns.  Initially, the examiner noted that he could not provide an opinion because the Veteran's claims file was not available.  Five days later, the examiner reviewed the claims file an opined that his hearing loss was less likely than not related to his military noise exposure.  The examiner pointed to the Veteran's June 1968 entrance examination and September 1969 discharge examination, and stated that his hearing was normal at discharge and that there was no significant shift in hearing acuity from his entrance to discharge in service.

Unfortunately, the Board finds that the August 2010 VA medical opinion is inadequate to adjudicate his claim.  In this regard, the examiner's rationale relies solely on the fact that the Veteran had normal hearing upon leaving service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the lay evidence of noise exposure in service, his combat experience, and his lay statements concerning continuity of symptoms.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).  In this regard, the Veteran has consistently reported that his hearing progressively worsened from the time he left service until the present.  However, the opinion does not reflect consideration of these statements.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the Veteran is competent to assert that he has had continuing problems with hearing loss from or proximate to service to the present time.

Therefore, given the Veteran's competent lay statements concerning problems with hearing loss continuously following service, an addendum opinion that reflects consideration of these statements should be obtained.

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through February 12, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records dated after February 12, 2016, with the Veteran's claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After all outstanding records have been associated with the claims file, return the claims file to the examiner who conducted the Veteran's August 2010 VA audiological examination, if available.  The record and a copy of this Remand must be made available to the examiner.  If the August 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service noise exposure, onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include his in-service noise exposure from aircraft engines, jet noise, explosions, and guns.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented hearing problems in the Veteran's service treatment records.

4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


